Citation Nr: 1226357	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  09-44 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUES

1.  Entitlement to service connection for high cholesterol.

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for arteriosclerotic heart disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968, from February 1969 to March 1983, and from February 16, 1986 to August 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record reflects that, in his November 2009 substantive appeal, the Veteran requested a hearing in conjunction with his appeal before a member of the Board sitting at a local VA office.  There is no indication in the claims file that the Veteran withdrew this request or that a hearing was ever scheduled.  Local hearings are scheduled by the agency of original jurisdiction.  See 38 C.F.R. §§ 20.700, 20.704 (2011).  Accordingly, remand is required in order to comply with the Veteran's hearing request.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a hearing in accordance with applicable procedures.  The Veteran and his representative should be provided with notice as to the time and place to report for the hearing. 

Thereafter, the case should be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



